Dear Mr. Aymond:
You have requested an opinion from the Attorney General, in your capacity as legal counsel for the Rapides Parish Waterworks District No. 3 (District), regarding the laws applicable to permissible investments of surplus funds by the District.
Your first question asks whether the District can invest its surplus monies pursuant to LSA-R.S. 33:3817(C).  The statute you reference merely directs the District to advertise for, and select, a fiscal agent bank.  It does not address the ability of the District to make investments.
LSA-R.S. 33:2955 addresses the issue of permissible investments.  I am enclosing copies of same for your reference. Initially, it should be noted that Section 2955 not only authorizes, but directs, the investment of surplus funds by the District.  It further enumerates those obligations in which the District may invest.
The fiscal agency law (LSA-R.S. 39:1211 et seq.), which is applicable to the District, requires all funds of the District to be deposited daily, whenever practical, with its fiscal agent.  See LSA-R.S. 39:1212.  The statutes relative to the investment of surplus funds do not become applicable until after the funds are deposited and a subsequent designation is made as to the surplus nature of any portion of the funds so deposited. See Attorney General Opinion No. 88-111.
This office has consistently opined that the fiscal agency law does not restrict the investment of surplus funds to fiscal agent banks.  See Attorney General Opinion Nos. 74-1308, 76-676, and 83-375.  However, if the District's current fiscal agency contract contains provisions which require all investments to be accomplished through the fiscal agent bank, investments will be restricted until the contract is amended or is terminated.
I am enclosing copies of Attorney General Opinion Nos. 74-1308, 76-676, 83-375, 85-595, 88-111, 88-546-A, and 89-514 for guidance as to the types of investments sanctioned by law.
Trusting this adequately responds to your request, I remain
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH, III:lbw-0062R